Exhibit 10.4
HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
CONTINGENT STOCK PERFORMANCE AWARD
(THREE PERFORMANCE METRICS WITH NON-COMPETE)
[         ], 2015 GRANT


AGREEMENT, made effective as of [        ], 2015, by and between HASBRO, INC., a
Rhode Island corporation (the "Company") and the designated contingent stock
performance award recipient (the "Participant").
 
WHEREAS, the Participant is eligible to participate in the Company's Restated
2003 Stock Incentive Performance Plan, as amended (the "Plan"), and
 
WHEREAS, contingent upon and in consideration for the Participant having
executed and delivered to the Company's designated contact no later than [     
   ], 2015 a Non-Competition, Non-Solicitation and Confidentiality Agreement
between the Participant  and the Company in the form provided to the Participant
by the Company, the Compensation Committee (the "Committee") of the Board of
Directors of the Company (the "Board"), acting in accordance with the provisions
of the Plan, is granting to Participant a contingent stock performance award
dated [        ], 2015 designed to reward the Participant for the Participant's
efforts in contributing to the Company's achievement of certain stated financial
goals, and
 
WHEREAS, the stock performance award provides the Participant with the ability
to earn shares of the Company's common stock, par value $.50 per share (the
"Common Stock"), contingent on the Company's performance in achieving
pre-established cumulative diluted earnings per share ("EPS"), cumulative net
revenue ("Revenues") and average return on invested capital ("ROIC") performance
targets over the period beginning on December 29, 2014 and ending on December
31, 2017 (the "Performance Period"), subject to and upon the terms and
conditions set forth in the Plan and as hereinafter set forth.  For purposes of
this Agreement average ROIC shall be computed as Net Income divided by the sum
of Short-Term Debt plus Long Term Debt plus Shareholder's Equity, averaged over
the three fiscal years in the Performance Period.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the parties hereto agree as follows:
 
W I T N E S S E T H:
 
1 .     Contingent upon and in consideration for the Participant having executed
and delivered to the Company's designated contact no later than [       ], 2015
a Non-Competition, Non-Solicitation and Confidentiality Agreement (the
"Non-Compete Agreement") between the Participant and the Company in the form
provided to the Participant by the Company, the Company hereby grants to the
Participant effective on [        ], 2015, and pursuant to the Plan, a copy of
which is attached hereto as Appendix A and the provisions of which are
incorporated herein as if set forth in full, a contingent stock performance
award (the "Award") subject to and upon the terms and conditions set forth in
the Plan and in the Non-Compete Agreement and the additional terms and
conditions hereinafter set forth.  The Award is evidenced by this Agreement.  In
the event of any inconsistency between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern. Terms used
herein and not otherwise defined shall have the meaning set forth in the Plan. 
For the avoidance of doubt, if the Participant has not executed and delivered to
the Company's designated contact the Non-Compete Agreement on or before [       
], 2015, the Award represented by this Agreement will never take effect and will
be null and void.
 
2.      By accepting this Award the Participant hereby acknowledges and agrees
that (i) this Award, and any shares the Participant may acquire under this Award
in the future or any of the proceeds of selling any shares acquired pursuant to
this Award, as well as any other incentive compensation the Participant is
granted after adoption of the Clawback Policy, are subject to the Company's
Clawback Policy, which was adopted by the Company's Board of Directors in
October 2012, and (ii) this Award, and any shares the Participant may acquire
under this Award in the future or any of the proceeds of selling any shares
acquired pursuant to this Award, as well as any other incentive compensation the
Participant is granted after adoption of the Clawback Policy, will be subject to
the terms of such Clawback Policy, as it may be amended from time to time by the
Board in the future.  Such acknowledgement and agreement was a material
condition to receiving this Award, which would not have been granted to the
Participant otherwise.  Additionally, the Participant acknowledges and agrees
that if the Participant is or becomes subject to the Hasbro, Inc. Executive
Stock Ownership Policy, effective as of March 1, 2014, as it may be amended from
time to time by the Board in the future (the "Stock Ownership Policy"),  then by
accepting this Award and any shares that the Participant may acquire in the
future pursuant to this Award, as well as any other equity-based incentive
compensation the Participant is granted after the Participant becomes subject to
the Stock Ownership Policy, the Participant agrees that the Participant  will be
subject to the terms of the Stock Ownership Policy, including without limitation
the requirement to retain an amount equal to at least 50% of the net shares
received as a result of the exercise, vesting or payment of any equity awards
granted until the Participant's applicable requirement levels are met.
 
3.      This Agreement relates to an Award providing the Participant with the
potential ability to earn shares of the Company's common stock, par value $.50
per share (the "Common Stock"), contingent on the Company's performance in
achieving its pre-established cumulative EPS and Revenues and average ROIC
targets over the Performance Period.  The EPS, Revenues and ROIC targets for the
Performance Period are set forth below:
 
 
EPS
 
 
$[          ]
 
 
Revenues
 
 
$[          ]
 
 
Average ROIC
 
 
  [          ]%
 

 
The threshold and maximum levels for cumulative EPS and Revenues and average
ROIC contributing to shares being earned under this Award are set forth on
Exhibit A to this Agreement.  Except as is otherwise set forth in this
Agreement, the Participant shall not have any ability to receive any shares of
Common Stock pursuant to this Award until the Performance Period is completed. 
Following the end of the Performance Period, the Committee will determine the
Company's cumulative EPS and Revenues and average ROIC over the Performance
Period.  The Committee will certify the Company's cumulative EPS, Revenues and
ROIC over the Performance Period as promptly as is reasonably possible following
the completion of the Performance Period, but in no event later than 75 days
following the completion of the Performance Period.
 
4.      For purposes of this Award, the Company's cumulative EPS and Revenues
and average ROIC over the Performance Period will be computed on a consolidated
basis in the same manner used by the Company in computing its consolidated
financial performance under generally accepted accounting principles ("GAAP"),
except for the following deviations from GAAP: (i) they will be computed
excluding the impact of any changes in accounting rules that are effective after
the date of this Agreement and which impact the Company's reported net earnings
or Revenues results by $10,000,000 or more, individually or in the aggregate, in
any fiscal year during the Performance Period, (ii) they will exclude the impact
of any acquisitions (whether paid for in cash, shares of the Company's stock,
other property, or any combination thereof) or dispositions consummated by the
Company during the Performance Period which have, individually or in the
aggregate, either a total acquisition price, or total sale price, respectively,
of $100 million or more, as such acquisition price or sales price is determined
in good faith by the Committee, (iii) they will be calculated excluding the
impact of any major discrete restructuring activities undertaken by the Company
after the date of this Agreement which result in costs or charges to the Company
of $10,000,000 or more, individually, in any fiscal year during the Performance
Period, (iv) they will be calculated excluding the impact of any payments made
or entered into in connection with new license amendments or license extensions,
or other contractual arrangements or contract amendments entered into after the
date the goals are set, which were not contemplated in the Company's budget and
operating plan used for purposes of determining the performance goals, (v) they
will be calculated excluding the impact of any judgments, fines, penalties or
expenses associated with litigations, arbitrations, or regulatory matters, or
settlements of ongoing or potential disputes or regulatory matters, which
individually exceed $50,000,000 in any given year and and (vi) they will be
calculated based on actual results translated at exchange rates established at
the beginning of the Performance Period.
 
5.      The target number of shares of Common Stock which may be issuable under
this Award in the event of 100% achievement of the pre-established cumulative
EPS and Revenue and average ROIC measures over the Performance Period is the
specified number of shares communicated to the Participant (the "Target
Shares").  The tables appearing on Exhibit A to this Agreement set forth the
contingent number of shares of Common Stock which the Participant may actually
earn under this Award, as a percentage of the Target Shares, based upon certain
performances by the Company in achieving the EPS, Revenues and average ROIC
targets.
 
         To compute the actual number of shares of Common Stock, if any, which
may be earned by the Participant the respective cumulative EPS and Revenues and
average ROIC performances of the Company, as certified by the Committee
following completion of the Performance Period, are applied to the tables on
Exhibit A.   The appropriate boxes in the tables corresponding with the highest
threshold achieved by the Company's actual cumulative EPS and Revenues and
average ROIC performance, as so certified by the Committee, sets forth the
number of shares of Common Stock, if any, as a percentage of the Target Shares,
which are earned by the Participant over the Performance Period due to the
Company's performance in achieving those metrics.  The Company's achievement
against its EPS metric is weighted at 34% in determining the final shares earned
by the Participant.  The Company's achievement against its Revenues metric is
weighted at 33%, and the Company's achievement against its average ROIC metric
is also weighted at 33%.
 
         By way of illustration, if the Company's cumulative Revenues over the
Performance Period are at least $[        ] (but below $[       ]), the
percentage of the Revenues target achieved is [   ]% and the percentage of the
target number of contingent shares earned due to that performance is [     ]%. 
If the Company's cumulative EPS over the Performance Period is at least $[     ]
(but less than $[     ]), the percentage of the EPS target achieved is [      
]%, and the percentage of the target number of contingent shares earned due to
that EPS performance is [      ]%. If the Company's average ROIC over the
Performance Period is at least [      ]% (but less than [          ]%), the
percentage of the ROIC target achieved is [      ]%, and the percentage of the
target number of contingent shares earned due to that ROIC performance is [   
   ]%.  In that case, the Participant would earn (.33*[     ]%) + (.34*[     ]%)
+ (.33*[     ]%), or [      ]% of the Target Shares of Common Stock subject to
the Award.  If the number of Target Shares of Common Stock subject to the Award
was [      ] shares, the Participant would earn [      ] shares of Common
Stock.  If the number of shares earned is not a whole number, the Participant
will earn the next highest whole number of shares.
 
6.     Once the Company has determined the number of shares of Common Stock, if
any, which have been earned by the Participant based on the cumulative EPS
and Revenues and average ROIC performance of the Company, the Company or its
designee will as promptly as possible thereafter, but in all events not later
than the 15th day of the third month following the end of the calendar year in
which the Performance Period ends, issue any such shares of Common Stock which
have been deemed earned to the Participant.
 
7.      The Participant shall consult with the Company or its designee in
advance of the issuance of any shares pursuant to this Award so as to designate
the manner in which the Participant wishes to pay any withholding taxes due, and
any such Participant's designation must be made to the Company, in the manner
specified by the Company, and on or before the date selected by the Company and
communicated to the Participant.  Each Participant who elects to pay withholding
taxes in cash shall deliver to the Company or its designee, a check payable to
Hasbro, Inc. or its designee, or a wire transfer to such account of the Company
or its designee, as the Company may designate, in United States dollars, in the
amount of any withholding required by law for any and all federal, state, local
or foreign taxes payable as a result of the Participant earning any shares under
this Award or being issued any shares pursuant to the provisions below based on
certain other events.  Alternatively, a Participant may elect to satisfy the
minimum withholding taxes required by law payable as a result of the issuance of
any shares pursuant to this Award (the "Taxes"), in whole or in part, either (i)
by having the Company withhold from the shares of Common Stock to be issued
pursuant to this Award or (ii) delivering to the Company or its designee shares
of Common Stock already owned by the Participant and held by the Participant for
at least six (6) months (represented by stock certificates duly endorsed to the
Company or its designee or accompanied by an executed stock power in each case
with signatures guaranteed by a bank or broker to the extent required by the
Company or its designee), in each case in an amount whose Fair Market Value on
the date the Participant has become entitled to such shares pursuant to this
Award is either equal to the Taxes or less than the Taxes, provided that a check
payable to Hasbro, Inc. or its designee, or a wire transfer to such account of
the Company or its designee as the Company may designate, in United States
dollars for the balance of the Taxes is also delivered to the Company, or its
designee, at the time of issuance.  If the Participant fails to make a timely
election to pay the withholding taxes in some other manner pursuant to the
preceding provisions, or otherwise does not timely remit payment of the required
withholding taxes, then the Participant's tax withholding requirements will be
satisfied through the withholding of shares of Common Stock and to the extent a
fractional share needs to be withheld, the Company or its designee will withhold
the next highest number of full shares and will remit the value of the fraction
of a share which exceeds the required withholding to the Participant. As soon as
practicable after receipt of the withholding taxes and any other materials or
information reasonably required by the Company or its designee, the Company or
its designee shall deliver or cause to be delivered to the Participant, using
the method of delivery determined by the Company or its designee, the shares
payable pursuant to the Award (less any shares deducted to pay Taxes).
 
8.      Until such time, if any, that actual shares of Common Stock become due
and are issued to the Participant in accordance with the terms of this
Agreement, the Participant will not have any dividend or voting rights with
respect to any shares which may be issuable in the future pursuant to this
Award.  The Participant's rights under this Award shall be no greater than those
of an unsecured general creditor of the Company, and nothing herein shall be
construed as requiring the Company or any other person to establish a trust or
to set aside assets to meet the Company's obligations hereunder.
 
9.      (a)     If a Participant who is an employee of the Company or of a
direct or indirect subsidiary of the Company dies before the Performance Period
is completed, then the Company will issue the number of shares of Common Stock
to the executor, administrator or trustee of the Participant's estate, or the
Participant's legal representative, as the case may be, that is computed by
multiplying: (i) the number of shares of Common Stock which would have been
issuable to the Participant pursuant to the Award assuming completion of the
Performance Period and the Company's achievement over the Performance Period of
cumulative EPS and Revenues and average ROIC equal to target in each case by
(ii) a fraction, the numerator of which is the number of days from the start of
the Performance Period to the date that the Participant died and the denominator
of which is the total number of days in the Performance Period.  This pro-rated
target award will be payable as soon following the Participant's death as is
reasonably practicable.  If a Participant dies after the end of the Performance
Period, but prior to the delivery of any shares of Common Stock issuable
pursuant to this award, then the Company or its designee will issue to the
Participant's estate, or the Participant's legal representative, as the case may
be, the number of shares of Common Stock, if any, which would have otherwise
been issuable to the Participant if the Participant had not died.
 
        (b)     If  a Participant with at least one year of Credited Service of
the Company suffers a permanent physical or mental disability (as defined
below), before the Performance Period is completed, then the Participant's Award
will remain outstanding during the remaining portion of the Performance Period. 
At the end of the Performance Period the Committee will compute how many, if
any, shares of Common Stock would be issuable pursuant to the Award based on the
Company's performance against its cumulative EPS and Revenues and average ROIC
targets.  That actual number of shares of Common Stock which would have been
earned under the Award over the entire Performance Period will then be
multiplied by a fraction the numerator of which is the number of days from the
start of the Performance Period to the date that the Participant became disabled
and the denominator of which is the total number of days in the Performance
Period.  This pro-rated number of shares will then be issuable to the
Participant in the same manner as shares are issued to other Participants.
         (c)      If a Participant who is an employee of the Company or of a
direct or indirect subsidiary of the Company retires at either an Early
Retirement Date or a Normal Retirement Date (each as defined below), before the
Performance Period is completed, then the Participant's Award will remain
outstanding during the remaining portion of the Performance Period.  At the end
of the Performance Period the Committee will compute how many, if any, shares of
Common Stock would be issuable pursuant to the Award based on the Company's
performance against its cumulative EPS and Revenues and average ROIC targets. 
That actual number of shares of Common Stock which would have been earned under
the Award over the entire Performance Period will then be multiplied by a
fraction the numerator of which is the number of days from the start of the
Performance Period to the date that the Participant retired and the denominator
of which is the total number of days in the Performance Period.  This pro-rated
number of shares will then be issuable to the Participant in the same manner as
shares are issued to other Participants.
 
         (d)     If a Participant ceases to be employed by the Company or by a
direct or indirect subsidiary of the Company before the end of the Performance
Period for any reason other than the reasons set forth in subsections (a), (b)
and (c) of this Section 9, including, without limitation, if the Participant's
employment is terminated by the Company for cause or for such other reason that
casts such discredit on the Participant as to make termination of the
Participant's employment appropriate (cause or such other reasons being
determined in the sole discretion of the Administrator and the Administrator not
being limited to any definition of Cause in the Plan), the Award will be
forfeited and the Participant will not have any further rights under the Award,
including, without limitation, any rights to receive shares of Common Stock.


For purposes of subsections (a), (b) and (c) above:
 
*A year of "Credited Service" shall mean a calendar year in which the
Participant is paid for at least 1,000 hours of service (as defined in the
frozen Hasbro Pension Plan) as an employee of the Company or of a subsidiary of
the Company.  A Participant does not need to be, or have been, a participant in
the Hasbro Pension Plan.
 
*"Early Retirement Date" shall mean:  the day on which a Participant who has
attained age fifty-five (55), but has not reached age sixty-five (65), with ten
(l0) or more years of Credited Service, retires.  A Participant is eligible for
early retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and "early retirement" shall mean
retirement by an eligible Participant at the Early Retirement Date.
 
*"Normal Retirement Date" shall mean:  the day on which a Participant who has
attained age sixty-five (65) with five (5) or more years of Credited Service,
retires. A Participant is eligible for normal retirement on the first day of the
calendar month coincident with or immediately following the Participant's
attainment of age sixty-five (65) and completion of five (5) or more years of
Credited Service, and "normal retirement" shall mean the retirement by an
eligible Participant at the Normal Retirement Date.
 
*"permanent physical or mental disability" shall mean:  a Participant's
inability to perform his or her job or any position which the Participant can
reasonably perform with his or her background and training by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or to be of long, continued and indefinite duration, all as
determined by the Committee in its discretion.


10.    In the event of a Change in Control (as defined in the Plan) prior to the
end of the Performance Period, this Award will be treated in accordance with the
provisions of the Plan applicable to a Change in Control, provided, however,
that for purposes of computing the payment due to the Participant as a result of
a termination of employment following a Change in Control under the terms set
forth in the Plan, (i) the full number of Target Shares will be used (as opposed
to the actual number of shares, if any, that may be issuable based on
performance through the date of the termination of employment following the
Change in Control) and (ii) no pro-ration of the Award will be applied to
account for less than the full Performance Period having had elapsed as of the
date of the termination of employment following a Change in Control.
 
11.    The adjustment provisions set forth in Section 8 of the Plan shall apply
to this Award.
 
12.    This Award shall not be transferable by the Participant, in whole or in
part, except in accordance with Section 7 of the Plan.  Any purported
assignment, transfer, pledge, hypothecation or other disposition of the Award or
any interest therein contrary to the provisions of the Plan, and the levy of any
execution to, or the attachment or similar process upon, the Award or any
interest therein, shall be null and void and without effect.
 
13.    Subject to the applicable provisions of the Plan, and particularly to
Section 7 of the Plan, this Agreement shall be binding upon and shall inure to
the benefit of Participant, Participant 's successors and permitted assigns, and
the Company and its successors and assigns.
 
14.    This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.

 
IN WITNESS WHEREOF, the Company and the Participant have entered this Agreement
effective as of the day and year first above written.  By accepting the terms of
the award represented by this Agreement through an electronic form offered by
the Company, or the Company's designee, the Participant hereby agrees to the
terms of this Agreement with the same effect as if the Participant had signed
this Agreement.


HASBRO, INC.


By: /s/ Brian Goldner
          Brian Goldner
          President and Chief Executive Officer




By: _________________________
Participant





--------------------------------------------------------------------------------



Exhibit A


EPS
Achievement
Payout
                                                                           




























--------------------------------------------------------------------------------

Revenue in Millions
Achievement
Payout
                                                       

--------------------------------------------------------------------------------



Average ROIC
Achievement
Payout
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




